DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment on 06/20/2022.  Claims 18-36 are pending; claims 25-36 are pending; and, claims 18-24 are examined below.  The earliest effective filing date of the present application is 11/09/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent # 2014167709(A) to Akiko (“Akiko”) in view of U.S. Pat. Pub. No. 2009/0274347 to Gat et al. (“Gat”).

	With regard to claim 18, Akiko further discloses the claimed registration system comprising a registration apparatus and a server, the registration apparatus comprising: 
a battery (see [0008] a battery);
a battery gauge configured to output a quantity indicating a remaining battery level of the battery (see [0008] the battery remaining amount detection unit that detects a remaining battery amount and then the notification terminal provides output, where the claimed “to output a quantity indicating a remaining battery level of the battery” is satisfied at least by the sending of the notification of the need for battery replacement due to the detection of the battery residual amount detection unit, where the only reason that detection occurs is if the battery level falls below the predetermined threshold so the notification includes the quantity that the battery amount is less than that quantity of the predetermined threshold; see [0032] where the remaining battery is continuously monitored at for instance predetermined periods in time; [0033]; [0035] relating to output a quantity (battery capacity));
a first processor configured to acquire information of a commodity and a remaining battery level of the registration apparatus (see [0023-24], [0027]), and 
 	a first communication interface configured to transmit the acquired commodity information and a notification of the remaining battery level to the server when the remaining battery level reaches or becomes below a first non-zero threshold value (see e.g. [0033]); and 
the server (see e.g. [0018-19] and other references to the order server) comprising: 
a second communication interface configured to receive the commodity information and the notification of the remaining battery level transmitted by the first communication interface (see e.g. [0035] where the order server receives unsent data (i.e. item data) and a notification relating to the “small battery remaining” and below the predetermined threshold amount of battery remaining, the notification being the indication that notifies the order server that there is a small battery remaining in the specific order terminal); 
a memory configured to store the received commodity information (see abstract, “The order server 30 includes an order data control part which stores data on an ordered item transmitted from the order terminal 10. . . .”); and 
 a second processor (see e.g. [0012]) configured to: 
generate a report including the received notification of the remaining battery level (see e.g. [0012] where the received data is transmitted to at least the “staff terminal 20”; for the generation of the report, see secondary reference below); 
control the second communication interface to transmit the report to a clerk terminal (see e.g. [0012] where the received data is transmitted to at least the “staff terminal 20”, where the examiner has interpreted the “staff terminal” of Akiko as the claimed “clerk terminal”); and 
control the second communication interface to transmit the stored commodity information to a point-of-sale terminal for settlement (see e.g. [0012] where the POS terminal receives data for settlement after the user eats their food, and settles the bill with the POS terminal);
generate a backup commodity list; transmit the backup commodity list to a second registration apparatus (see [0033-40] where after the battery is determined to be less than the predetermined threshold, the order terminal sends the unsent data including commodity list to server, which is then put on a different order terminal so it is the same state as the previous order terminal and then handed to the customer). 

	However, Akiko does not describe the specifics of generating a report and transmitting the report so that data analysis and information can be communicated via the report.  The examiner notes that this is a very common form of communication.  The examiner refers to Gat at e.g. [0027], [0028], [0031], [0032], [0034], [0035], etc. to show where the system generates a report based on known/collected information such as the “signal” including various contents as shown in e.g. [0028] “The signal types may vary in several parameters, such as the length of the signal burst, the transmission frequency of the signal, the rate of sending the signal, the power used to transmit the signal, the content of the sent signal, etc. Information sent from the device 140 may include information sensed by sensors in the device such as images, pH, temperature, location and pressure. Information sent from the device 140 may include telemetry information, regarding the capsule ID, time counter, image type data and the status of components in the device, such as current image capturing mode of the imager or estimated remaining power of the device power source.”  The examiner has interpreted the creation of the signal as a creation of a report, as claimed.  The examiner notes that this is a 103 obviousness rejection.  Further, the signal can include received notifications such as “the status of components of the device, such as . . . [the] estimated remaining power of the device power source.”  Further yet, the signal can be transmitted from one device to another device.  This is performed in order to provide data and further analysis on the status of the battery in the device, for instance, so that actions can be taken when the battery reaches various threshold(s).  See Gat at e.g. [0034].  
Therefore, it would have been obvious to one of ordinary skill in the POS transaction art at the time of filing to modify Akiko to include the ability to generate a report based on known/gathered information, and then send the report to another device, where this is beneficial to communicate data and further analysis on the status of the battery in the device, for instance, so that actions can be taken when the battery reaches various threshold(s).  See Gat at e.g. [0034].  

	With regard to claim 19, Akiko is silent regarding the limitation of claim 19.  However, Gat teaches at e.g. [0052] where Gat teaches that if the battery level falls below a second threshold value then the device is configured to stop performing the action, where this is performed so that “[t]he remaining power may be used to transmit minimal power beacon signals from the device. The device may continue the low level beacon signal transmission for a predetermined period, for example for 48 hours or 7 days, or until the power source is completely depleted.”  Gat at [0052].  

	With regard to claims 20 and 21, Akiko is silent regarding the limitation of claims 20 and 21.  Gat teaches at e.g. [0010], [0037], [0046], [0059] etc. where it is determines that the battery status is “low”, where this is found to satisfy the second/third thresholds of claim 20 and 21, where this is performed in order to provide an indication to a user that the battery level is “low.”  See Gat. [0059]. 

	With regard to claim 22, Akiko further discloses where the commodity information includes a commodity list having one or more records of registered commodity information (see e.g. [0023]).  

	With regard to claim 23, Akiko further discloses where the second processor is further configured to transmit the backup commodity list to the second registration apparatus upon a determination that the remining battery level of the registration apparatus is zero (see Akiko at [0033-40] where upon the battery level going below a predetermined threshold the unsent data being sent to server, where the data can be loaded at any time to a second order terminal, so that the second order terminal can be in the same state as the first order terminal and can replace the first terminal.  The examiner notes that this is a system claim.  When the server updates the second terminal, Akiko is configured to perform this at any time after the data is received, where the fact that the first terminal is zero is satisfied because the server can do this at any time such as when the first order terminal is at zero battery.  The prior art of a system claim must only show the capability, or being configured to, perform the function of transmitting the data when the first order terminal is at zero.).  

	With regard to claim 24, Akiko further discloses wherein responsive to receiving the report, the clerk terminal is configured to stop registration of further commodities (see [0012] where staff terminal can stop registration of other commodities at any time by simply not being acted upon; see report of Gat above).

Response to Arguments
The examiner has withdrawn the 101 rejections based on the amendments provided. 
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive.  The examiner has referred to the portions of Akiko above that satisfy the claimed language.  The examiner recommends reviewing the above rejections. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687